Title: From Thomas Jefferson to George Weedon, 12 January 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Jany. 12. 1781

Hearing of 744 Militia from Rockbridge and Augusta and Rockingham on the road through Albemarle, I have sent orders to meet and turn them down to Fredericksburg, where they will expect your orders: They are commanded by Colo. Sampson Mathews. You will please to observe that as all these were to be rifle Men they were to bring their own field Officers.
Baron Steuben has sent Colo. Loyauté the bearer of this to me, and proposed that we should avail ourselves of his Services as an Artillerist for the protection of Fredericksburg. As this matter is entirely in your hands, I beg leave to refer him to you altogether. He is desirous of carrying thither some brass 24. ℔ers from New Castle. They are without Carriages and of course if mounted on batteries would be in extreme danger of being taken. I had moreover ordered them to the forks of James River as a place of safety. Nevertheless should they be absolutely necessary for you, you will take them, for which this will be your Warrant.

T.J.

